19-2331
     Dong v. Garland
                                                                                   BIA
                                                                             Laforest, IJ
                                                                           A206 295 117

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 14th day of December, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            ROSEMARY S. POOLER,
 9            RAYMOND J. LOHIER, JR.,
10            SUSAN L. CARNEY,
11                 Circuit Judges.
12   _____________________________________
13
14   WENGE DONG,
15            Petitioner,
16
17                     v.                                        19-2331
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent. 1
22   _____________________________________
23
24   FOR PETITIONER:                   Zhen Liang Li, Esq., New
25                                     York, NY.
26

     1 The Clerk of Court is respectfully directed to amend the caption as set
     forth above.
 1   FOR RESPONDENT:                Brian Boynton, Acting Assistant
 2                                  Attorney General; Civil Division,
 3                                  Paul Fiorino, Senior Litigation
 4                                  Counsel; Judith R. O’Sullivan,
 5                                  Trial Attorney, Office of
 6                                  Immigration Litigation, United
 7                                  States Department of Justice,
 8                                  Washington, DC.
 9
10         UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED that the petition for review

13   is DENIED.

14         Petitioner Wenge Dong, a native and citizen of                the

15   People’s Republic of China, seeks review of a June 21, 2019

16   decision of the BIA affirming a February 1, 2018 decision of

17   an Immigration Judge (“IJ”) denying Dong’s application for

18   asylum,     withholding   of   removal,     and    relief   under   the

19   Convention Against Torture (“CAT”).          In re Wenge Dong, No.

20   A206 295 117 (B.I.A. June 21, 2019), aff’g No. A206 295 117

21   (Immig. Ct. N.Y. City Feb. 1, 2018).         We assume the parties’

22   familiarity with the underlying facts and procedural history.

23         Under the circumstances, we have considered both the IJ’s

24   and   the   BIA’s   opinions   “for   the   sake   of   completeness.”

25   Wangchuck v. Dep’t of Homeland Security, 448 F.3d 524, 528

26   (2d Cir. 2006).     The applicable standards of review are well

27   established.     See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

                                       2
 1   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

 2         “Considering the totality of the circumstances, and all

 3   relevant factors, a trier of fact may base a credibility

 4   determination on the demeanor, candor, or responsiveness of

 5   the applicant or witness, the inherent plausibility of the

 6   applicant’s or witness’s account, the consistency between the

 7   applicant’s or witness’s written and oral statements . . . ,

 8   [and] the internal consistency of each such statement . . .

 9   without regard to whether an inconsistency, inaccuracy, or

10   falsehood goes to the heart of the applicant’s claim, or any

11   other relevant factor.”       8 U.S.C. § 1158(b)(1)(B)(iii); see

12   also Xiu Xia Lin v. Mukasey, 534 F.3d 162, 163–64 (2d Cir.

13   2008).   “We defer . . . to an IJ’s credibility determination

14   unless, from the totality of the circumstances, it is plain

15   that no reasonable fact-finder could make such an adverse

16   credibility ruling.”       Xiu Xia Lin, 534 F.3d at 167; accord

17   Hong Fei Gao, 891 F.3d at 76-77.

18         Applying these standards, we conclude that substantial

19   evidence supports the agency’s determination that Dong was

20   not credible as to his claim that police in China detained

21   and   beat   him   for   organizing   protests   against   a   corrupt

22   employer who had laid him off and later             terminated his


                                       3
 1   employment. First, the IJ found Dong’s demeanor evasive.                          See

 2   8 U.S.C. § 1158(b)(1)(B)(iii).                That finding is supported by

 3   the    record,   which      shows    that      Dong    provided        unresponsive

 4   answers    to    questions        about       his     alleged     beating,     gave

 5   contradictory and nonsensical answers to questions about how

 6   he was able to recall in which month he started a new job

 7   after his termination, and avoided answering questions as to

 8   whether    he    had    noticed      inaccuracies          in    his    employer’s

 9   termination      notice.       Accordingly,           we   afford      “particular

10   deference” to the IJ’s demeanor finding.                        Jin Chen v. U.S.

11   Dep’t of Justice, 426 F.3d 104, 113 (2d Cir. 2005).

12          Second, the IJ’s demeanor finding and adverse credibility

13   determination as a whole were further supported by Dong’s

14   inconsistent evidence regarding when he last organized a

15   protest against his employer and what job he had held at his

16   employer’s        place       of      business.                  See      8 U.S.C.

17   § 1158(b)(1)(B)(iii); see also Li Hua Lin v. U.S. Dep’t of

18   Justice, 453 F.3d 99, 109 (2d Cir. 2006) (“We can be still

19   more    confident      in   our     review     of     observations        about   an

20   applicant’s demeanor where, as here, they are supported by

21   specific examples of inconsistent testimony.”).                        Dong did not

22   compellingly explain these inconsistencies.                         See 8 U.S.C.


                                               4
 1   § 1158(b)(1)(B)(iii); Majidi v. Gonzales, 430 F.3d 77, 80 (2d

 2   Cir. 2005) (“A petitioner must do more than offer a plausible

 3   explanation for his inconsistent statements to secure relief;

 4   he must demonstrate that a reasonable fact-finder would be

 5   compelled to credit his testimony.” (internal quotations

 6   omitted)).

 7         Next, having questioned Dong’s credibility, the agency

 8   reasonably relied further on his failure to rehabilitate his

 9   testimony with reliable corroborating evidence.        See Biao

10   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

11   applicant’s failure to corroborate his or her testimony may

12   bear on credibility, because the absence of corroboration in

13   general makes an applicant unable to rehabilitate testimony

14   that has already been called into question.”).             The IJ

15   reasonably declined to credit unsworn letters from his mother

16   and   coworker,   because   neither   was   subject   to   cross-

17   examination.   See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir.

18   2013); see also In re H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209,

19   215 (B.I.A. 2010) (finding that letters from alien’s friends

20   and family were not substantial support for alien’s claims

21   because they were from interested witnesses not subject to

22   cross-examination), overruled on other grounds by Hui Lin


                                    5
 1   Huang   v.   Holder,    677   F.3d   130,   133–38     (2d    Cir.   2012).

 2   Further, the IJ was not          compelled to credit the             Public

 3   Security Administrative Penalty Decision or the certificate

 4   provided by Dong’s doctor.        See Y.C., 741 F.3d at 332.

 5       These      demeanor,      inconsistency,      and        corroboration

 6   findings     amount    to   substantial     evidence    supporting     the

 7   agency’s adverse credibility determination.                  See 8 U.S.C.

 8   § 1158(b)(1)(B)(iii).         That determination is dispositive of

9    Dong’s claims for asylum, withholding of removal, and CAT

10   relief because all three claims were based on the same factual

11   predicate.     See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

12   Cir. 2006).

13       For the foregoing reasons, the petition for review is

14   DENIED.

15                                     FOR THE COURT:
16                                     Catherine O’Hagan Wolfe,
17                                     Clerk of Court




                                          6